Citation Nr: 1435196	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-50 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for mechanical low back pain due to right leg length discrepancy (low back disorder).  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the 10 percent rating currently assigned for the Veteran's low back disorder and assigned a separate 10 percent rating for radiculopathy of the left lower extremity. 

The Veteran testified before the undersigned Veterans Law Judge at a February 2014 Board hearing.  A transcript of this hearing is associated with the claims file. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of her service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 


FINDING OF FACT

The Veteran's service-connected low back disorder is manifested by forward flexion greater than 60 degrees but without ankylosis, with mild radiculopathy of the left and right lower extremities, and without bladder and bowel problems associated with low back disorder and without incapacitating episodes.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an increased disability rating for low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2013).  

2. The criteria for the assignment of a separate 10 percent rating for radiculopathy of the right lower extremity associated with the Veteran's low back disorder have been met.  U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.7, 4.123, 4.124a, diagnostic code 8520 (2013).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  January 2009 and February 2009 notice letters, issued prior to the rating action on appeal, advised the Veteran of the general criteria for determining a disability rating and for determining the effective date of the award when an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  During the February 2014 Board hearing, the Veteran testified that she receives all her treatment at the Portsmouth Naval Hospital.  Pertinent treatment records, dated through December 2013 have been associated with the claims file.  Although additional medical evidence has been associated with the claims file since the June 2013 supplemental statement of the case, the Veteran has submitted a February 2014 waiver of RO jurisdiction to review the medical records.  The Veteran's Social Security Administration records have also been associated with the claims file.  Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

During the pendency of the appeal, the Veteran was afforded VA examinations of the lumbar spine in January 2009 and October 2012.  A VA addendum opinion was obtained in June 2013.  These VA examination reports are adequate for rating purposes as the examiners conducted an appropriate evaluation of the Veteran, considered the Veteran's lay statements, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which she presented oral argument in support of her increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating claim for service-connected low back disorder.  The Veteran volunteered her history of symptoms and treatment.  In addition, the VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the severity of the Veteran's low back disorder and 
the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As such, VA has satisfied its duties to notify and assist.  

Increased Rating Claim 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

By way of background, the RO granted service connection for mechanical low back pain due to right leg length discrepancy and assigned a 10 percent rating, effective July 1, 1999.  The Veteran did not submit a notice of disagreement to this rating decision.  Although additional medical records regarding treatment for the low back disorder were associated with the record, no pertinent records containing new and material evidence were physically or constructively associated with the claims file within one year of the rating decision issued in August 1999.  As such, the rating decision is final.  

The Veteran then filed a claim for an increased rating for her low back disorder in December 2008 and a June 2009 rating decision continued the currently assigned 10 percent rating for low back disorder and assigned a separate 10 percent rating for radiculopathy of the left lower extremity.  

The Veteran contends that her low back pain increased in November 2008 when she experienced pain in her back and left lower extremity.  She asserts that prior to November 2008 she was able to walk three miles a day but due to the increase in pain, she can no longer walk three miles.  See January 2009 lay statement.  She also contends that she has no tendon reflexes in either knee and that she has difficulty with climbing stairs, standing for more than a few minutes, and sitting.  See January 2009 lay statement and August 2009 notice of disagreement.         

The Veteran's pertinent medical records reveal treatment for pain of the low back and left leg in November 2008.  Spasms of the low back and mild pain in the right leg were additionally noted in November 2008 treatment records.  A MRI conducted in November 2008 revealed a mild left convex curvature of the lumbar spine with multilevel discogenic and degenerative changes.  It was noted that the Veteran had a ruptured lumbar disk and nerve impingement, as well as guarding and a hunched and antalgic gait.  It was additionally noted that the Veteran had diminished reflexes of the bilateral ankle and knees.  The Veteran received an epidural steroid injection and use of a TENS unit in January 2009. 

The Veteran was afforded a VA examination in January 2009.  An x-ray was conducted, which revealed mild thoracolumbar scoliosis.  The examiner diagnosed the Veteran with intervertebral disc syndrome, stenosis, and radiculopathy.  It was noted that the Veteran had difficulty with prolonged standing, walking, or sitting due to low back pain but that there was no indication of rectal or urinary incontinence.  There was no ankylosis and the Veteran had forward flexion to 90 degrees with painful motion beginning at 20 degrees.  The Veteran had extension, bilateral flexion, and bilateral rotation to 30 degrees each with painful motion beginning at 5 degrees.  There was no additional loss after repetitive use testing.  The Veteran had negative bilateral straight leg raise test but it was noted that she had weak dorsiflexion of the left foot.
            
In March 2009, the Veteran's medical records revealed continued complaints of low back pain and paresthesia of the right foot and left leg were noted.  The Veteran had an L3 laminectomy, left L4 hemilaminotomy, and L4-5 diskectomy in March 2009.  An April 2009 post-operative treatment record stated that the Veteran felt 80 percent better and that her left leg pain had resolved with some residual numbness and paresthesia.  It was additionally noted that the Veteran was ambulating around the house without difficulty, that she walking with a cane, and that she was walking approximately one and a half miles per day.  There was "minimal" back pain with active flexion and extension.  It was noted that she could begin resuming normal activity without restriction.  

Records submitted to SSA indicated that the Veteran had left leg numbness and had difficultly kneeling, bending, or sitting since the March 2009 surgery.  A January 2010 medical record revealed continued back pain with increased pain on flexion.  The Veteran had a nerve block injection in June 2010 and July 2010.  

The Veteran again had surgery of the lumbar spine in July 2010.  A far lateral left L3-L4 lumbar discectomy was performed.  She was instructed to stand and walk two hours out of eight hours.  August 2010 and September 2010 post-operative reports stated that 90 percent of the Veteran's pain had resolved and that she no longer required narcotic pain medication.  Her gait was noted to be mildly antalgic and she used a cane for balance.  It was also noted that deep tendon reflexes were absent at both knees and achilles.  

May 2011 and June 2011 treatment records indicated that the Veteran had residual numbness of the left leg but that she no longer utilized a cane for ambulation.  No restrictions of activities were listed and it was noted that the Veteran was able to play in pool tournaments, travel, and walk long blocks.   

However, an October 2011 treatment record noted "limited" range of motion of the lumbar spine in terms of flexion, extension, and rotation.  An October 2011 medical record submitted for SSA benefits noted a limited ability to push, pull, kneel, bend, or stoop and a February 2012 medical record noted that the Veteran had functional limitations with climbing stairs, kneeling, squatting, and bending.  

The Veteran was afforded another VA examination in October 2012.  The examiner diagnosed the Veteran with degenerative disc disease with intervertebral disc syndrome and scoliosis.  The Veteran stated that she experienced flareups when walking and standing in lines.  She also has difficulty driving more than 45 minutes at a time.  The Veteran had forward flexion to 85 degrees with painful motion beginning at 80 degrees.  She had extension to 25 degrees with painful motion beginning at 25 degrees.  She had right and left lateral flexion to 25 degrees each and right and left lateral rotation to 25 degrees each.  The examiner noted that after repetitive testing, the Veteran had forward flexion to 80 degrees.  It was noted that the Veteran had less movement than normal and pain on movement but no localized tenderness or pain to palpation.  There was also no guarding or muscle atrophy.  The Veteran had absent deep tendon reflexes of the knees.  She had a decreased sensory exam of the left leg but negative bilateral straight leg raise tests.  The examiner noted that the Veteran did not have bowel or bladder problems related to her low back condition and that she did not have any incapacitating episodes over the past twelve months.  The Veteran did not require the use of an assistive device to ambulate.  A June 2013 VA addendum stated that the Veteran did have a diagnosis of radiculopathy of the right lower extremity.     

A November 2013 medical record revealed continuing pain of the left lower extremity and numbness of the feet with prolonged sitting.  It was noted that the Veteran felt her left leg is weak but that she uses a cane for a knee condition.  The Veteran again had surgery in December 2013.  A left L4-L5 partial hemilaminectomy, foraminotomy, and discectomy were performed.  She was instructed to not have physical exercise for six weeks except for daily short frequent walks.   

In February 2014, the Veteran testified at a Board hearing.  She testified that she experiences flareups of back pain at least once a week and that she experiences muscle spasms.  She stated that she takes pain medication, to include Motrin, Flexeril, and Percocet.  She further testified that she stopped working, at least in part, due to her low back condition.  She stated that although she does not have significantly limited forward flexion, she has limited extension and rotation due to back pain.  She testified that she has difficulty sitting for an extended period of time, driving, playing sports, and carrying more than ten pounds.  Additionally, she stated that she moved from her home to a condo to avoid stairs due to her back and knee conditions.  She described difficulty with her right lower extremity after sitting for more than 45 minutes in the same position.  She also stated that she has difficulty feeling her lower legs at times and that she uses a cane for balance due to her back and knee conditions.             
  
After careful review of the evidence, the Board finds that the criteria for a 20 percent disability rating for the Veteran's low back condition has not been met given the documented range of motion findings set out above.  A higher rating under the formula for rating IVDS based on incapacitating episodes is not warranted as the evidence of record does not indicate that the Veteran has been prescribed bed rest totaling at least two weeks.  

The Board must also consider neurological abnormalities associated with the Veteran's service-connected low back disorder.  Although the record revealed some complaint regarding bladder problems in 2008, the October 2012 VA examination report noted that the Veteran did not have bladder or bowel problems associated with her low back condition.  

The medical evidence of record reveals that the Veteran has a diagnosis of radiculopathy of the right and left lower extremities.  Diagnostic Code 8520 of 38 C.F.R. § 4.124a provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and moderately severe incomplete paralysis is rated 40 percent disabling.  The Veteran is currently assigned a separate 10 percent rating for radiculopathy of the left lower extremity.  Review of the February 2014 hearing transcript reveals that the Veteran is satisfied with this rating.  During the February 2014 Board hearing, the Veteran testified that she has absent reflexes and that her leg and foot can become numb when driving or sitting.  The Board finds that a separate 10 percent rating for radiculopathy of the right lower extremity is warranted.  A rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted as there is no medical evidence of record to indicate a more severe neurological abnormality of the sciatic or femoral nerve of the right lower extremity.  38 C.F.R. § 4.124a.

In reaching the decision that a disability rating in excess of 10 percent for the Veteran's low back disorder is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
The Board further finds that a staged rating is not warranted in the present case as the Veteran's low back disorder symptoms have more closely approximated that of a 10 percent disability rating throughout the entire period on appeal.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The rating criteria for the spine specifically contemplates pain and radiating pain, stiffness and aching.  Although the Board acknowledges the Veteran's statements that she has difficulty standing and sitting for extended periods of time, climbing stairs, playing sports, and driving, these are not symptoms of the disability; but rather they are examples of how the disability affects the Veteran under the ordinary conditions of daily life, which forms the basis for the schedular ratings assigned.  See 38 C.F.R. § 4.10 (2013).  Thus, given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as she described and as set forth in the record.  Thun, 22 Vet. App. at 115.  


ORDER

Entitlement to an increase disability rating for mechanical low back pain due to right leg length discrepancy is denied.  

Entitlement to a separate 10 percent disability rating for radiculopathy of the right lower extremity is granted.   






REMAND

Since the Veteran raised entitlement to TDIU in the context of her increased rating claim during the February 2014 Board hearing, and the matter has not been addressed by the RO, it must be remanded for initial consideration.   

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and her representative a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, concerning the information of evidence needed to establish entitlement to TDIU benefits.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to her TDIU claim, to include records from Portsmouth Naval Hospital dated since December 2013.  Take appropriate measures to request copies of any outstanding records of treatment and associate these records with the claims file. 

3. Have the Veteran undergo an appropriate VA examination to determine the impact of her service-connected disabilities on her ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that any single service connected disability and/or all service connected disabilities in combination renders her unable to secure or follow a substantially gainful occupation.

4. The RO should then adjudicate the TDIU claim.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


